             Case 4:19-cr-40011-TSH Document 1 Filed 04/04/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                      Criminal No.
 UNITED STATES OF AMERICA

                                                      Violations:
        V.


                                                      Count One: Attempted Sexual Exploitation of a
 JORDAN WINCZUK,                                      Minor
                                                      (18 U.S.C.§§ 2251(a) and (e))
                        Defendant
                                                      Count Two: Commission of a Felony Offense
                                                      Involving a Minor When Required to Register as
                                                      a Sex Offender
                                                      (18U.S.C. §2260A)

                                                      Forfeiture Allegation:
                                                      (18U.S.C. § 2253)


                                         INDICTMENT


                                          COUNT ONE
                           Attempted Sexual Exploitation of a Minor
                                (18U.S.C. §§ 2251(a) and (e))

The Grand Jury charges:

       From on or about January 16, 2018 through on or about February 12, 2018, in Worcester,

in the District of Massachusetts, and elsewhere, the defendant,

                                     JORDAN WINCZUK,

did attempt to employ, use, persuade, induce, entice, and coerce "Minor #1," a person under the

age of 18 years, to engage in sexually explicit conduct for the purpose of producing any visual

depiction of such conduct, knowing and having reason to know that such visual depiction would

be transported and transmitted using any means and facility of interstate and foreign commerce

and in and affecting interstate and foreign commerce and mailed.

All in violation of Title 18, United States Code, Sections 2251(a) and (e) and Section 3559(e).
                                                1
          Case 4:19-cr-40011-TSH Document 1 Filed 04/04/19 Page 2 of 4




                                         COUNT TWO
                      Commission of a Felony Offense Involving a Minor
                        When Required to Register as a Sex Offender
                                   (18U.S.C. §2260A)

The Grand Jury further charges:

       From on or about January 16, 2018 through on or about February 12, 2018, in Worcester,

in the District of Massachusetts, and elsewhere, the defendant,

                                     JORDAN WINCZUK,

being required by Federal and other law, namely, under the laws of the State of New Jersey, to

register as a sex offender, did commit a felony offense involving a minor under Title 18, United

States Code, Section 2251, to wit, the felony offense alleged in Count One of this Indictment.

       All in violation of Title 18, United States Code, Section 2260A.
              Case 4:19-cr-40011-TSH Document 1 Filed 04/04/19 Page 3 of 4



                      CHILD EXPLOITATION FORFEITURE ALLEGATION
                                           (18U.S.C. §2253)

The Grand Jury further finds that:

         1.      Upon conviction of the offense in violation of Title 18, United States Code,

 Section 2251, set forth in Count One of this Indictment, the defendant,

                                       JORDAN WINCZUK,

 shall forfeit to the United States of America, pursuant to Title 18, United States Code, Section

2253, (i) any visual depiction described in sections 2251, 2251A, 2252, 2252A, 2252B, or 2260

of Chapter 110 of Title 18, or any book, magazine, periodical, film, videotape, or other matter

which contains any such visual depiction, which was produced, transported, mailed, shipped, or

received in violation of Chapter 110 of Title 18; (ii) any property, real or personal, constituting

or traceable to gross profits or other proceeds obtained from such offense(s); and (iii) any

property, real or personal, used or intended to be used to commit or to promote the commission

of such offense(s) or any property traceable to such property. The property to be forfeited

 includes, but is not limited to, the following:

                 a. Black Kyocera DEC: 256691560106461233

                 b. Black LG Smartphone with camo case and charger

                 c. Samsung Cellphone

                 d. Black ZTE Smartphone and SIM card

                 e.   Motorola Cell Phone


                 f.   Boost Mobile Cards
              Case 4:19-cr-40011-TSH Document 1 Filed 04/04/19 Page 4 of 4




         2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 2253, as a result of any act or omission of the

defendant —


                 a. cannot be located upon the exercise of due diligence;

                 b. has been transferred or sold to, or deposited with, a third party;

                 c. has been placed beyond the jurisdiction of the Court;

                 d. has been substantially diminished in value; or

                 e. has been commingled with other property which cannot be divided without
                    difficulty;

it is the intention of the United States of America, pursuant to Title 18, United States Code,

Section 2253(b), incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of

any other property of the defendant up to the value of the property described in Paragraph I

above.


         All pursuant to Title 18, United States Code, Section 2253.

                                                       A TRUE BILL




                                                                       ya
                                                       fore/erson


KRI^fEN M. NOTO
a s s i s t a n t U.S. ATTORNEY


District of Massachusetts: April _     ,2019
Returned into the District Court by the Grand Jurors and filed.




                                                         EPUTY CLE
